DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 objected to because of the following informalities:  
Claim I7 recites the limitations “said lid covers” in line 11.  It is suggested the limitations be amended to read --said lid, covers--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitations “having an angled in said landing” in line 14.  It is unclear as to what specifically is meant by the recited limitations.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanguinet (US 2014/0190983 A1) in view of Reedy (US 2009/0314793 A1).

Referring to claim 1.  Sanguinet discloses a wipes dispenser (Figure 3) comprising:
(a) a container (72) comprising: a container body (body of 72) and a removable lid (10) forming an interior region containing a plurality of wipes that are interconnected such that pulling on a lead end of a lead wipe of said plurality of wipes causes a following wipe of said plurality of wipes to also be pulled and follow said lead wipe (interconnected towelettes in a form of a roll positioned in the container; not shown);
(b) a container aperture (opening of container 72 beneath the lid) defined through an exterior wall of said container (through the top wall of 72);
(c) rigid landing member (26; Figure 1 and 2) which is part of said lid (10), rigid landing member (26; Figure 1 and 2) covering a portion of said container aperture (opening of container 72 beneath the lid) by inclining downwards (see Figure 1 and 2) from a top rim of said container body (top rim of container 72 on to which the lid in incline toward a middle of the interior region of said container (center of container aperture) ending at an outer edge adjacent to the middle of the interior region of said container (see location in reproduced Figure below) defined by a longitudinal axis (extending through the center of container 72);
(d) a gripping channel (46; Figure 1) having a radially extending threading portion (50; Figure 1) in said landing member (26) communicating with the interior of the container through said container aperture (interior of cavity of container 72), and wherein said plurality of wipes are removed from said container (72) by being pulled through said gripping channel (46), said gripping channel (46) separating a lead wipe from a following wipe (interconnected wipes from a roll) as said lead wipe is pulled through said gripping channel (46); and

(e) a secondary aperture (40; portion of aperture specifically confined by edge 28; Figure 1) in said landing member (26) wherein the secondary aperture is bounded by a radius corresponding to a circle C2 (see reproduced Figure below) and the landing member (portion of 26) covers less than 50% of the circle C2.

    PNG
    media_image1.png
    685
    1258
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    808
    1222
    media_image2.png
    Greyscale



Sanguinet does not specifically disclose the rigid landing member as being a concavely curved, wherein the concave portion extends from the periphery of the landing member adjacent to the top rim to an outer edge of the landing member.

 Reedy discloses a sheet product dispenser wherein a rigid landing member as being a stationary and concavely curved, wherein the concave portion extends from the periphery (periphery of 34 adjacent to member 30; Figure 2) of the landing member adjacent to the top rim (top rim of 16) to an outer edge of the landing member (edge of 36).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Sanguinet to have included the rigid landing member as being a concavely curved member wherein the concave portion extends from the periphery of the landing member adjacent to the top rim to an outer edge of the landing member as taught by Reedy because a concavely profiled rigid 

Referring to claims 2, 11.  Sanguinet discloses a wipes dispenser (Figure 3) wherein said plurality of wipes are in the shape of a donut (towelettes are in a roll form thus when viewing the roll from a top vantage point, the roll resembles a donut).

Referring to claims 3, 5, 12 and 14.  Sanguinet discloses a wipes dispenser (Figure 3) wherein said gripping channel (46) is off-set from center point of said container (see member 46 offset from center of container; Figure 1).

Referring to claims 4 and 13.  Sanguinet discloses a wipes dispenser (Figure 3) wherein said gripping channel (46) has a shape comprising a funnel shape portion (42 to 46) that is wider at an entrance portion (at location of 42) of the gripping channel (46) at an outer edge of the landing member (outer edge of 26; Figure 1) and narrows toward an opposite end of the gripping channel (narrows toward 46).

Regarding claims 6,7 and 15.  Sanguinet discloses a wipes dispenser (Figure 3) wherein the secondary aperture (aperture defined by profile of 32; Figure 1) is bounded by a radius corresponding to a circle C2 (see reproduced Figure above) and the landing member (portion of 26) covers less than 40% of the circle C2.

Referring to claim 8.  Sanguinet discloses a wipes dispenser (Figure 3) wherein the landing member (26) comprises one or more fingers (extensions of members 50 and 52; Figure 1), said gripping channel (46).
Referring to claims 9 and 16.  Sanguinet discloses a wipes dispenser (Figure 3) wherein the entire landing member (26) is concavely curved (see curvature of landing member in Figure 1).

Regarding claim 10, see primary structure recited in claim 1 Sanguinet (US 2014/0190983 A1) in view of Reedy (US 2009/0314793 A1) above, and in addition…
…a container aperture (opening of container 72 beneath the lid) having a diameter (2x Radius 1; see below) approximately equal to the diameter of the removable lid and corresponding to a circle C1 (see reproduced Figure below) and

(c) a rigid landing member (26) is part of said lid (12) covers a portion of said container aperture (opening of container 72 beneath the lid) by extending downwardly (inclined downwardly) from a top rim (16) of said container body (72) inwardly toward the middle of the interior region of said container (see location in reproduced Figure above) creating a inclined portion of the landing member (26),

(d) a gripping channel (46) comprising a plurality of fingers (finger like extensions form 46; Figure 1) which are the furthest extension of landing member (26) towards longitudinal axis A (central axis; see location in reproduced Figure below) in the middle of the interior region, and wherein said plurality of wipes are removed from said 

…a large, secondary aperture (aperture defined by profile of 32; Figure 1) in said landing member (26), wherein the secondary aperture (aperture defined by profile of 32; Figure 1) is bounded by a radius corresponding to a circle C2 and the landing member covers less than 50% of said circle C2.

    PNG
    media_image2.png
    808
    1222
    media_image2.png
    Greyscale




Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanguinet (US 2014/0190983 A1) in view of Reedy (US 2009/0314793 A1) and further in view of Evans (US 8,297,461).

Regarding claim 17, see structure recited in claims 1 and 10 rejected in view of Sanguinet (US 2014/0190983 A1) in view of Reedy (US 2009/0314793 A1) above and in addition…
(b) a sealing member (member 60; Figure 2) provided on said removable lid (10) which bends as it contacts a side rim (rim of container 72) of said container body (body of 72) when the lid (10) is secured to said container body (72)…
…(c) a container aperture (opening of container 72 beneath the lid) defined through an exterior wall of said container (through the top opening of the container), said container aperture (container opening) having a diameter (2x Radius 1; see below) approximately equal to the diameter of the removable lid and corresponding to a circle C1 (see reproduced Figure above).

(d) a rigid landing member (26) which is part of said lid, covers (12) a portion of said container aperture (container housing opening) by extending from a top rim (16) of said container body (72) toward the middle of the interior region of said container (towards the center of lid 12):

(c) a gripping channel (46) having an angled (inclined?) in said landing member (26) and communicating with the interior of the container (access to wipes) through said container aperture (aperture in 72), and wherein said plurality of wipes are removed from said container by being pulled through said gripping channel (46), said gripping channel (42) separating a lead wipe from a following wipe as said lead wipe is pulled through said gripping channel (one wipe can be pull at a time); and


(f) a large, secondary aperture (aperture 40 confined by the perimeter of 28; Figure 1) in said landing member (26) wherein the secondary aperture is bounded by a radius corresponding to a circle C2 and the landing member covers less than 50% of said circle C2.



    PNG
    media_image2.png
    808
    1222
    media_image2.png
    Greyscale



Sanguinet in view of Reedy do not specifically disclose a bendable sealing member extending inwardly towards a middle of the container.

Evans discloses a bendable sealing member (member 226A and 230; Figure 2C) extending inwardly towards a middle of the container (210) from a vertical sidewall of said removable lid (204; Figure 2A).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Sanguinet in view of Reedy to include a bendable sealing member extending inwardly towards a middle of the container as taught by Evans because the lid can be easily snapped closed over the container opening.
Regarding claim 18 see claim rejection 2 above.
Regarding claim 19 see claim rejection 3 above.


Referring to claim 20.  Sanguinet discloses a wipes dispenser (Figure 3) wherein said container body (72) and said removable lid (12) form a secondary seal point between the internal rim wall (bottom of 16) of the lid and the side rim (connecting side wall of 72 to close the container) of said container body.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651